      Case 5:20-cv-00097 Document 3 Filed on 07/13/20 in TXSD Page 1 of 3
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                                July 14, 2020
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  LAREDO DIVISION

HERLINDA CARDENAS, et al,                            §
                                                     §
         Plaintiffs,                                 §
VS.                                                  §   CIVIL ACTION NO. 5:20-CV-97
                                                     §
GREENSKY, LLC, et al,                                §
                                                     §
         Defendants.                                 §

                                             ORDER

       On June 17, 2020, Plaintiffs Herlinda Cardenas and Raul Cardenas brought this action

against Defendants GreenSky, LLC, Synovus Bank, and SpaceWater Systems, LLC for fraud,

breach of the federal Truth in Lending Act, deceptive trade practices, and violation of the

Racketeer Influenced and Corrupt Organizations Act. (Dkt. 1 at 1.) Now pending is Plaintiffs’

application to proceed in forma pauperis (IFP) (Dkt. 2). For the reasons discussed below,

Plaintiffs’ application (Dkt. 2) should be denied.

       The decision whether to grant an application to proceed IFP falls within the sound

discretion of the Court. See Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1988); see 28 U.S.C.

§ 1915(a)(1). Generally, when a court determines whether to grant IFP status, it should not

consider the substance of the complaint. See Eason v. Holt, 73 F.3d 600, 602 n.10 (5th Cir. 1996)

(“Although the initial IFP determination is based solely upon the prisoner’s economic status, the

court retains the right to revoke IFP status and to dismiss the complaint upon a finding that the

complaint is malicious or frivolous.”) (emphasis added). Rather, a court should examine the

applicant’s financial records and determine whether, if the applicant were required to pay the

filing fee, he or she would suffer “undue financial hardship.” Prows, 842 F.2d at 140. This

entails an examination of “the financial condition of the [IFP] applicant,” including a review of

1/3
      Case 5:20-cv-00097 Document 3 Filed on 07/13/20 in TXSD Page 2 of 3




mandatory and discretionary demands on his or her financial resources. Id.

       Here, Plaintiffs’ IFP application indicates that they are unemployed but receive monthly

social security benefits totaling $2,418. (Dkt. 2 at 1, 3.) Plaintiffs have a balance of $3,504.10 in

their jointly held savings account, and Plaintiff Raul Cardenas owns a 2018 GMC Canyon truck

valued at $15,000. (Id. at 2, 4.) Plaintiffs’ combined monthly expenses total $410, which

includes payments for utilities, gas, and the loan at issue in the present case. (Id.) They do not list

rent payments nor do they claim to have any dependents. (Id.) Thus, after subtracting Plaintiffs’

monthly expenses from their monthly income, it appears that Plaintiffs are left with

approximately $2,008 per month.

       The civil action filing fee for the Southern District of Texas is $400, which includes a

$50 administrative fee. See Schedule of Fees, U.S. Dist. & Bankr. Ct. S. Dist. of Tex.,

https://www.txs.uscourts.gov/page/FeeSchedule. Four hundred dollars           is   approximately twenty

percent of Plaintiffs’ monthly income. Although this is not an inconsequential amount, the Court

cannot find that Plaintiffs would suffer undue financial hardship, especially given that they have

additional assets and savings. See Bright v. Hickman, 96 F. Supp. 2d 572, 575 (E.D. Tex. 2000)

(“While plaintiff does not need to be absolutely destitute to qualify for [IFP] status, such benefit

is allowed only when plaintiff cannot give such costs and remain able to provide for himself and

his dependents”) (citing Adkins v. E. I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948)).

Nothing in Plaintiffs’ application indicates that they would be forced to forgo any “necessities of

life” in order to pay the required filing fee. See Adkins, 335 U.S. at 339.

       For the foregoing reason, Plaintiffs’ application to proceed IFP (Dkt. 2) is hereby

DENIED.

       IT IS SO ORDERED.


2/3
      Case 5:20-cv-00097 Document 3 Filed on 07/13/20 in TXSD Page 3 of 3




      SIGNED this 13th day of July, 2020.



                                            ___________________________________
                                            Diana Saldaña
                                            United States District Judge




3/3
